EXHIBIT 12.01 RATIO OF EARNINGS TO FIXED CHARGES RATIO OF EARNINGS TO FIXED CHARGES TO PREFERRED DIVIDENDS Year Ended December 31 (Dollars in thousands) 2008 2007 2006 2005 2004 2003 Excluding Interest on Deposits Income before income taxes, as reported $ 20,028 $ 20,102 $ 18,548 $ 19,111 $ 15,326 $ 12,113 Fixed charges: Interest expense on borrowed funds 897 1,172 1,469 841 166 2 Estimated interest component of net rent expense (1) 830 759 653 492 448 393 Total fixed charges 1,727 1,931 2,122 1,333 614 395 Preferred dividend requirements (2) 113 - Fixed charges and preferred dividends 1,840 1,931 2,122 1,333 614 395 Earnings $ 21,868 $ 22,033 $ 20,670 $ 20,444 $ 15,940 $ 12,508 Ratio of earnings to fixed charges 12.66 x 11.41 x 9.74 x 15.34 x 25.96 x 31.67 x Ratio of earnings to fixed charges and preferred dividends 11.88 x 11.41 x 9.74 x 15.34 x 25.96 x 31.67 x Year Ended December 31 (Dollars in thousands) 2008 2007 2006 2005 2004 2003 Including Interest on Deposits Income before income taxes, as reported $ 20,028 $ 20,102 $ 18,548 $ 19,111 $ 15,326 $ 12,113 Fixed charges: Interest expense 10,817 19,099 16,578 10,043 5,352 5,169 Estimated interest component of net rent expense (1) 830 759 653 492 448 393 Total fixed charges 11,647 19,858 17,231 10,535 5,800 5,562 Preferred dividend requirements (2) 113 - Fixed charges and preferred dividends 11,760 19,858 17,231 10,535 5,800 5,562 Earnings $ 31,788 $ 39,960 $ 35,779 $ 29,646 $ 21,126 $ 17,675 Ratio of earnings to fixed charges 2.73 x 2.01 x 2.08 x 2.81 x 3.64 x 3.18 x Ratio of earnings to fixed charges and preferred dividends 2.70 x 2.01 x 2.08 x 2.81 x 3.64 x 3.18 x (1) Calculated using a 1/3 interest factor on rent expense, which is considered by management to be a reasonable estimate of the interest within rent expense. (2) No shares of ourpreferred stock were outstanding during the years ended December 31, 2007, 2006, 2005, 2004 and 2003 and we did not pay preferred stock dividends during these periods. Dividend accrued in 2008 included accretion of preferred stock.
